Asch, J.,
dissents in a memorandum as follows: I would reverse the order appealed from to deny the defendants’ motion striking and vacating the interrogatories served by plaintiffs. The interrogatories at bar were served to ascertain the identity, description and location of documents. “[Ijnterrogato*669ríes are appropriate and useful in enabling the seeking party to obtain lists and other detailed information to set the stage for meaningful depositions.” (Comstock & Co. v City of New York [Bower Bay WPCP], 80 AD2d 805, 807.) The use of interrogatories in this complex commercial action is entirely proper and provides an expeditious method of obtaining information as to the existence, identity and location of documents. Once they are answered, plaintiffs can then properly specify documents required pursuant to CPLR 3120 (see Barouh Eaton Allen Corp. v International Business Machs. Corp., 76 AD2d 873, 875; Clifton Steel Corp. v County of Monroe Public Works Dept., 74 AD2d 715). In addition, there is a prior, protective order outstanding as to nonresident defendants BIS, S.A. and Krull limiting their availability for oral deposition to such times as those defendants are present in New York. The use of the subject interrogatories would, therefore, be particularly appropriate under the circumstances of this case.